UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-1078



In Re:   JACQUELINE W. GRANATI,

                                                       Debtor.



JACQUELINE W. GRANATI,

                                                     Appellant,

           versus


STONE STREET CAPITAL, INCORPORATED;        STONE
STREET SERVICES, INCORPORATED,

                                                     Appellees.



                             No. 03-1079



In Re:   JACQUELINE W. GRANATI,

                                                       Debtor.



JACQUELINE W. GRANATI,

                                                     Appellant,

           versus
STONE STREET CAPITAL, INCORPORATED;     STONE
STREET SERVICES, INCORPORATED,

                                                           Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1515-A, BK-00-14419, CA-01-1061-SSM, CA-02-
1516-A, CA-01-1025-SSM)


Submitted:   April 30, 2003                   Decided:   May 27, 2003


Before LUTTIG, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacqueline W. Granati, Appellant Pro Se. Carlton Tufts Obecny,
Bethesda, Maryland; Elyse L. Strickland, SELZER, GURVITCH, RABIN &
OBENCY, CHTD., Bethesda, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Jacqueline W. Granati appeals from the district court’s order

affirming the bankruptcy court’s determinations that Appellees were

the equitable owners of the payments due under an annuity contract,

that this interest was not a dischargeable claim in Granati’s

bankruptcy action, and that Granati’s liability for conversion of

pre-petition payments was nondischargeable in bankruptcy.                We have

reviewed   the   records   in   these       appeals   and   find   no   abuse   of

discretion and no reversible error. Accordingly, we deny Granati’s

motion for a contract quantum meruit and affirm for the reasons

stated by the district court.       See Granati v. Stone Street, Nos.

CA-02-1515-A, CA-01-1061-SSM, CA-02-1516-A, CA-01-1025-SSM, BK-00-

14419 (E.D. Va. Dec. 24, 2002).         We also deny Granati’s motion to

appear by telephone for oral argument and we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                        AFFIRMED




                                        3